DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  21 June 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment and Arguments
Applicant’s amendment does not distinguish from US 2016/0032169A1 (Chew) in view of US Patent 4094847 (Huffman).
Applicant’s arguments have been fully considered but are not persuasive. 
Applicant argues that Chew fails to teach the weight ratio of the acid catalyst to the total weight of the drilling fluid as amended, asserting the “total composition” referenced in paragraph [0044] of Chew would include any diluting wellbore fluid referenced in paragraph [0028].  The examiner disagrees.
Chew discloses: 
In some embodiments, the polymer-forming composition may be diluted up to 50 volume percent (vol %) with a selected wellbore fluid. In other embodiments, the polymer-forming composition may be diluted from any lower limit selected from the group of 5 vol %, 10 vol %, 25 vol %, and 35 vol % to an upper limit selected from the group of 25 vol %, 50 vol %, 65 vol %, 75 vol %, 80 vol %, and 90 vol % ([0028]). 
Chew further discloses:
In one or more embodiments, an inert diluent may be added to a polymer-forming composition at a percent by weight of the total composition (wt %) ranging from a lower limit selected from the group of 2.5, 5, 8, 10, 15, and 20 wt % to an upper limit selected from the group of 20, 30, 35, 40, and 45 wt % ([0044]).
and  claim 20 of Chew states: 
20. The method of claim 6, wherein the inert diluent is present in an amount ranging from about 10 to 30 percent by weight of the polymer-forming composition. 
Thus the “total composition” referenced in paragraph [0044] of Chew refers to  the polymer-forming composition  prior to dilution with wellbore fluid.  After dilution to 10 vol% with a wellbore fluid ([0028]), the inert diluent according to claim 20 of Chew  would be present in an amount of about 1 to 3 wt.% of the total fluid, which is equivalent to a ratio of inert diluent (such as ethyl lactate) to total fluid of 1:100 to 3:100, which overlaps with  the amended range of  0.5:100 to 2:100, and   a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
	As such the rejection over Chew in view of  Huffman stands.

Claim Rejections - 35 USC § 103
Claims 1-5, 7, 9-11 and 27- 28  stand  rejected under  35 U.S.C. 103 as being unpatentable over Chew in view of  Huffman.

 Chew teaches that the resin component is present in an amount of an upper limit from 10 wt.%  to 60 wt.% of the polymer –forming composition  ([0035]), and the diluent is present in an amount of 10 to 30 wt.% of the polymer –forming composition ([0044] and claim 20), thus after dilution to 10 vol% with the wellbore fluid ([0028]), the resin is present in the wellbore fluid in an amount of about 1 wt.% to 6 wt.% ,  or a weight ratio of 1:100 to 6:100 (resin to base fluid),  which meets the claimed weight ratio of resin, and the ester is present in an amount of about   1 to 3 wt.% of the wellbore fluid, or a weight ratio of 1: 100 to 3:100 (ester to the total weight of the  fluid)  calculated by the examiner, which encompasses the claimed weight ratio of water soluble acid catalyst.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include ester inert diluent at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).




Chew further teaches the fluid has a density of 8 pounds per gallon to about 16 pounds per gallon ([0064]), i.e., 59.8 pounds per cubic foot  to about 119.7 gallon per cubic foot, which meets the claimed density, and the fluid cures to solidify into a hardened polymeric mass with a degree of rigidity([0013], [0016],[0019], [0023]-[25] and [0073]), which meets the claimed gel thus inherently the apparent viscosity.
Chew further teaches that the polymer-forming composition may include accelerators/retardants to control the cure time ([0056]).
Chew does not disclose the instantly claimed sodium/potassium hydroxide or its amount. 
Huffman teaches that sodium hydroxide and potassium hydroxide can regulate cure rate of melamine formaldehyde resin (col. 5, line 25-31).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include sodium/potassium hydroxide of Huffman in the composition of Chew.  The rationale to do so would be the motivation provided by the teachings of Huffman that to do so would predictably regulate  the cure time of the resin(col.5, line 25-31), which is desirable by Chew ([0056]), and further since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a curing rate regulator for melamine formaldehyde resins.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
As for the amounts of sodium/potassium hydroxide required by the claims, a person of ordinary skill in the art would have been motivated to adjust the amount of  sodium/potassium hydroxide in 
Regarding claim 2, Chew  teaches the composition comprises rheological additives  in an amount of about 0.1 to 6 wt.% , i.e., less than 6:100 ([0061]), wherein the additive includes natural rubbers ([0062]), which meets the limitation of latex and its amount.
Regarding claim 28,  since Chew and Huffman teaches  the same fluid  composition, absent evidence to the contrary, one of ordinary skill in the art would expect the fluid of Chew and Huffman  would effect the transitions from liquid to a gelled  state as claimed  when a pH is less than 6.   "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768